de GRAFFENRIED, J.
The indictment in this case charges that the defendant, “while intoxicated or drunk, did appear in a public place, to-wit a church, where one or more persons were present, and manifested his drunken condition by boisterous and indecent conduct or loud and profane discourse, against the peace and dignity of the state,” etc.
The defendant demurred to the indictment, because it did not allege at what specific church the defendant *105appeared in a state of drunkenness or intoxication. The indictment follows the language of the form prescribed by the Code, and was not subject to the defendant’s demurrer.—Murrell v. State, 44 Ala. 367; Holly v. State, 54 Ala. 238; Fesson v. State, 26 Ala. 76; Elam v. State, 25 Ala. 52; 1 Mayfield’s Dig., p. 431, § 185.
The court did not err in overruling the demurrer to the indictment. The judgment of the court below is affirmed.
Affirmed.